Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Kernus on 8/30/22.

The application has been amended as follows: 
In the claims:
In claim 7 lines 1-2, the phrase --plurality of-- has been inserted before the phrase “indexing step members”.
In claim 15 line 2, the phrase --plurality of-- has been inserted before the phrase “indexing step members”.
In claim 17 line 3, the article “a” has been replaced with --the-- in the phrase “a tubular”.
In claim 17 line 15, the article “the” has been replaced with --a-- in the phrase “the second plurality of indexing components”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious:
regarding the independent system claims 1 and 9, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configuration of the tubular with the first plurality of indexing components and the second plurality of indexing components and the opening, the valve sleeve with the first plurality of indexing elements and the second plurality of indexing elements and the plurality of indexing step members and the valve opening, and the insert with the indexer;
regarding the independent method claim 17, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configuration and steps of the tubular, the insert, the valve sleeve, the indexer, the plurality of indexing step members, the first plurality of indexing elements, the second plurality of indexing elements, shifting the valve sleeve in the first direction, shifting the valve sleeve and the second opposing direction, rotating the valve sleeve through inter-engagement of the first plurality of indexing elements with the first plurality of indexing components, and further rotating the valve sleeve by engaging the second plurality of indexing elements with the second plurality of indexing components.

Avant US9822608 teaches, in Figures 3-9, a tubular shaft with a load bearing lug 72, an indexing sleeve 78 and an indexing sleeve 80 that rotate in tandem in the direction of arrow 90 as lug 72 reciprocates in the direction of double-headed arrow 92. Avant does not does disclose or teach an insert with an indexer, an opening extending through the tubular, and a valve opening extending through the valve sleeve, a plurality of indexing step members of the valve sleeve, and the nested configuration of the insert within the valve sleeve and the valve sleeve within the tubular.
Manera et al. US10125575 teaches, in Figures 1-3, a choke valve housing 10, an alignment ring 30 with alternating peaks 32 and valleys 34, a sliding sleeve 16 with engagement services 42/44 and peak 46, openings 18/20 that correspond with openings 12. Avant does not does disclose or teach an insert with an indexer, an opening extending through the tubular, and a valve opening extending through the valve sleeve, a plurality of indexing step members of the valve sleeve, and the nested configuration of the insert within the valve sleeve and the valve sleeve within the tubular.
Farrar et al. US10428609 teaches, in Figures 5A-5D, an indexing mechanism 14, a ratchet housing 58 with an internal circumferential groove 17 and a longitudinal slot/groove 72, a rotatable ratchet 44 with an external lug 68 that corresponds to the internal circumferential groove 17, a first fixed ratchet 50 with a protrusion 51 that corresponds to the longitudinal slot/groove 72, and a port isolation device 16 that is actuated by indexing mechanism 14. Farrar does not disclose or teach the opening extending through the tubular, the valve opening extending through the valve sleeve, the claimed configuration and operation of the tubular, the claimed configuration and operation of the valve sleeve, the claimed configuration and operation of the insert, and engaging the indexer with one of the plurality of indexing step members in the valve sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knowles US6634424 teaches, in Figures 1-11, a downhole control tool 20 that comprises a first sleeve 22 with a first profile 28, a second sleeve 24 with a second profile 30, and a third sleeve 26 with a third profile 36.
Naedler et al. US9234406 teaches, in Figures 5-8, a counting ring 55 with two synchronized sets of cam surfaces 57 and a locking ring 53. 
Shkurti et al. US9752412 teaches, in Figures 11A-11B, an indexing mechanism 20, an indexing range 81 with an indexing key 82, a piston guide 72 with a circumferential channel 73 and key slots 74.
Arabsky et al. US20140138101 teaches, in Figure 6, an indexing mechanism, a seat 116, a first ratchet sleeve 126 with ratchet teeth 128, a biasing member 136, a dog sleeve 130 with a dog 132.
Brown US20210340863 teaches an indexing valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/2/22